DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-5, 7-13, and 15-16 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Claim Objections
Claims 1, and 13 are objected to because of the following informalities:  Claims 1, and 13 both say “a compression seal that compresses to ground around the ant colony”, the examiner believes that this should be “a compression seal that compresses to the ground around the ant colony”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a reservoir gasket seals a junction between the product reservoir and the air blower tube and provides a connection point with the product feeder tube”, it is unclear to the examiner what exactly the gaskets connection point with the product feeder tube is.  The line from paragraph 25 in the specification that introduces the connection point does not go into any additional details about the connection, the following line in that paragraph states that the feeder tube is threaded through the gasket and states that it is shown in figures 3A-3B but it is not clear to the examiner how this functions as the gasket is shown as a thin member with an inner diameter that is greatly larger than the outer diameter of the feeder tube, and no visible threadings.  It is not clear to the examiner what the exact structure of the gasket is and how it relates to the reservoir, junction, and feeder tube.
Claims 2-5, 7-10, and 12 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) in view of Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641).
Regarding claim 1, Clark teaches an ant extermination system comprising: an air blower device (100); an air blower tube (104 and 105) attached to the air blower device (100, 104, and 105 as seen in figure 1), the air blower tube having a tapered end with a tip (104 as seen in figure 1 and 312 as seen in figure 3) that is inserted into an entrance of an ant colony (The system of Clark is capable of being inserted into an entrance of an ant colony); a product reservoir (107) attached to the air blower tube (104 and 107 as seen in figure 1) that receives an insecticide (Column 3, lines 27-29); a product feeder tube (101) that moves the insecticide from the product reservoir to the tapered end of the air blower tube (101 and 104 as seen in figure 1) to be delivered into the ant colony (The system of Clark is capable of delivering the insecticide to an ant colony), and a reservoir gasket seals a junction between the product reservoir and the air blower tube (Column 4, lines 16-21, this teaches that the cap 209 serves as a junction between the reservoir and the blower tube with a gasket to help form a seal). But, Clark does not teach that the tapered end comprises an application cap and a compression seal that compresses to the ground around the ant colony when the tip is inserted, the insecticide is a powder, wherein the reservoir gasket provides a connection point with the product feeder tube; and wherein ants in the ant colony are exterminated through maximum saturation through direct introduction of the powder insecticide into the tunnels of the ant colony and with minimal disturbance to people or animals.
However, Taft does teach that the insecticide is a powder (Column 2, lines 44-47), and wherein ants in the ant colony are exterminated through maximum saturation through direct introduction of the powder insecticide into the tunnels of the ant colony and with minimal disturbance to people or animals (48 as seen in figure 3, and Column 1, line 60-Column 2, line 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the insecticide be a powder, and have the ant colony exterminated through a saturation of the colony with minimal disturbances to the surrounding animals because Clark and Taft are both systems that use insecticides to kill insects.  The motivation for having the insecticide be a powder is that it allows the insecticide to persist and move through the environment over time after it has been dispersed, and the motivation for having the ant colony exterminated through a saturation of the colony with minimal disturbances to the surrounding animals is that it allows the colonies to be eliminated without endangering other animals that are not desired to be eliminated.  But, Taft does not teach that the tapered end comprises an application cap and a compression seal that compresses to the ground around the ant colony when the tip is inserted; wherein the reservoir gasket provides a connection point with the product feeder tube.
However, Jones does teach that the tapered end comprises an application cap (34, and 36 as seen in figure 3) and a compression seal (39) that compresses to the ground around the ant colony when the tip is inserted (39 as seen in figure 3, and Column 3, lines 5-9, this teaches that the seal can be compressed from coming in contact with the ground to create a seal that prevents gas from passing through the opening).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an application cap and a seal on the tapered end that compresses when inserted into the ground because Clark and Jones are both systems that disperse air mixtures to help kill pests.  The motivation for having an application cap and a seal on the tapered end that compresses when inserted into the ground is that it helps to improve the effectiveness of the system by preventing leakage back out of the main opening.  But does not teach that the reservoir gasket provides a connection point with the product feeder tube.
However, Cretti does teach that the reservoir gasket provides a connection point with the product feeder tube (108, and 109 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the gasket contact the feeder tube because Clark and Cretti are both pest extermination systems.  The motivation for having the gasket contact the feeder tube is that it helps to prevent any of the contents from being spilled.
Regarding claim 3, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1, wherein the air blower device is an off- the-shelf leaf blower (Column 1, lines 58-62 of Clark).
Regarding claim 5, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1, wherein the air blower device is integral with the air blower tube (105 as can be seen in figure 3 of Clark, the air blower device is integral with the element 105 portion of the air blower tube).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641) as applied to claim 1 above, and further in view of Sansalone (US #5,226,567).
Regarding claim 2, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1, wherein the system is used to exterminate ant colonies (Column 1, line 60-Column 2, line 8 of Taft), but does not teach that the air blower tube further comprising: a vortex insert that minimizes back pressure within the ant extermination system for the powder insecticide to be recirculated through the system.  
However, Sansalone does teach that the air blower tube further comprising: a vortex insert (20, a blunt object placed into a freestream will inherently generate vortices) that minimizes back pressure within the system for the powder insecticide to be recirculated through the system (As can be seen in figure 4 the air hitting plate 20 moves in multiple directions with some of the air moving through the powder storage to cause the powder to circulate through the system).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a vortex insert that causes the powder to circulate through the system because Clark and Sansalone are both blown systems that use the blown air to distribute chemicals.  The motivation for having a vortex insert that causes the powder to circulate through the system is that it allows the air to mix with the powder which helps to have the powder evenly distributed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641) as applied to claim 1 above, and further in view of Tuft (US #2,691,236).
Regarding claim 4, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 3, but does not teach that the air blower device is connected to the air blower tube through a rubber gasket.  However, Tuft does teach that the air blower device is connected to the air blower tube through a rubber gasket (26, and Column 3, lines 15-25).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a gasket between the air blower device and the air blower tube because Clark and Tuft are both systems that spray chemicals.  The motivation for having a gasket between the air blower device and the air blower tube is that it helps to seal the connection and prevent air and material from escaping before the desired outlet.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641) as applied to claim 1 above, and further in view of Boyles et al. (PGPub #2019/0154406).
Regarding claim 7, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1 wherein the system uses powdered insecticide (Column 2, lines 44-47 of Taft), but does not teach a speed control switch that controls an amount of the substance picked up from the product reservoir; and a variable speed trigger that determines a rate of speed to apply the substance based on a setting selected on the speed control switch.  However, Boyles does teach a speed control switch (148) that controls an amount of the substance picked up from the product reservoir (Paragraph 23, lines 1-19, and Paragraph 34, lines 1-14); and a variable speed trigger that determines a rate of speed to apply the substance based on a setting selected on the speed control switch (Paragraph 35, lines 1-7, the rate at which the first motor can deliver the substance is dependent upon the rate at which the second motor can provide the substance which is based on the setting from the speed control switch).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a speed control switch that controls the rate of the substance moved from the reservoir and a variable speed trigger that determines the rate to apply the substance because Clark and Boyles are both systems that blow chemicals to help kill insects. The motivation for having a speed control switch that controls the rate of the substance moved from the reservoir and a variable speed trigger that determines the rate to apply the substance is that it gives the user precise control over the rate at which the substance is dispensed which can help to reduce waste.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641) as applied to claim 1 above, and further in view of McQueen (US #4,594,807) and Chuang et al. (US #6,854,208).
Regarding claim 8, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1, wherein the outlet of the air blower tube has tapered end (104 as seen in figure 1 of Clark), but does not teach that the outlet of the air blower tube includes one or more light-emitting diodes (LEDs).
However, McQueen does teach that the outlet of the air blower tube includes one or more light-emitting devices (Abstract, lines 13-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a light emitting device on the outlet because Clark and McQueen are both systems that can eliminate pests.  The motivation for having a light emitting device on the outlet is that it illuminates the surface that the outlet is pointed at to help the operator use the system.  But, McQueen does not teach that the light emitting devices uses light emitting diodes.
However, Chuang does teach that the light emitting devices uses light emitting diodes (Column 3, lines 19-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  have the light emitting devices uses light emitting diodes because Clark and Chuang are both fluid chemical distributing systems.  The motivation for having the light emitting devices use light emitting diodes is that LEDs require less power and last for a longer time than traditional light sources.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641) as applied to claim 1 above, and further in view of Brown (US #7,108,199).
Regarding claim 9, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1, wherein the system distributes powder insecticide (Column 2, lines 44-47 of Taft), but does not teach that the product reservoir receives up to 16 ounces of the distributed chemicals.  However, Brown does teach that the product reservoir receives up to 16 ounces of the distributed chemicals (Column 3, lines 9-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the reservoir hold up to 16 ounces because Clark and Brown are both systems that distribute liquid chemicals.  The motivation for having the reservoir hold up to 16 ounces is that it allows the system to function for an extended period of time while still keeping the system lightweight.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641) as applied to claim 1 above, and further in view of Langhart 6,450,188.
Regarding claim 10, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1, but Clark does not teach that the compression seal is a foam ring.  However, Jones does teach that the compression seal is a ring (39 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the compression seal be a ring because Clark and Jones are both systems that disperse air mixtures to help kill pests.  The motivation for having the compression seal be a ring is that it allows the hole that the nozzle is placed into to be completely sealed.  But, Jones does not teach that the seal is made of foam.
However, Langhart does teach that the seal is made of foam (Column 8, lines 44-47).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal made out of foam because Clark and Langhart are both systems that can be used to kill insects.  The motivation for having the seal made out of foam is that the foam is capable of being compressed around the shape of the surface that it is pressed into.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jones (US #5,588,252), Taft et al. (US #6,966,145), and Cretti (US #4,742,641) as applied to claim 1 above, and further in view of Gunzel Jr. et al. (US #4,071,170).
Regarding claim 12, Clark as modified by Jones, Taft, and Cretti teaches the ant extermination system of claim 1 but Clark does not teach a product agitator that circulates and fluffs up the powder insecticide within the product reservoir.  However, Gunzel does teach a product agitator (31) that circulates and fluffs up the powder insecticide within the product reservoir (Column 2, line 65-Column 3, line 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an agitator that helps to circulate the powder because Clark and Gunzel are both systems that use blown air to distribute insecticides.  The motivation for having an agitator that helps to circulate the powder is that it helps to ensure a consistent flow of the powder into the blown airstream.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US #6,966,145) in view of Jones (US #5,588,252), Clark (US #6,837,447), and Boyles et al. (PGPub #2019/0154406).
Regarding claim 13, Taft teaches a method for ant extermination comprising: locating an entrance to an ant colony (20 as seen in figure 3, and Claim 14, lines 1-14); inserting a tip of a tapered end of an air blower tube into the entrance to the ant colony (20, and 48 as seen in figure 3, and Claim 14, lines 1-14), the tapered end having a seal (12, and 20 as seen in figure 3), placing the seal on to the ground around the entrance to the ant colony (12 as seen in figure 3, and Claim 14, lines 1-14); and introducing a powder insecticide into ant colony (Column 2, lines 44-47, and Claim 14, lines 1-14); wherein ants in the ant colony are exterminated through maximum saturation through direct introduction of the powder insecticide into the tunnels of the ant colony and with minimal disturbance to people or animals (48 as seen in figure 3, and Column 1, line 60-Column 2, line 8).  But Taft does not teach that the tapered end comprising an application cap and a compression seal that compresses to ground around the ant colony when the tip is inserted; activating an air blower device connected to the air blower tube; compressing the compression seal when the end is placed in a hole; selecting a setting on a speed control switch to control an amount of a substance picked up from a product reservoir; using a variable speed trigger, determining a rate of speed to apply the substance based on the setting selected on the speed control switch; that the insecticide is introduced through a product feeder tube that moves the insecticide from a product reservoir connected to the air blower tube to the tapered end of the air blower tube.
However, Jones does teach that the tapered end comprising an application cap (34, and 36 as seen in figure 3) and a compression seal (39) that compresses to ground around the ant colony when the tip is inserted (39 as seen in figure 3, and Column 3, lines 5-9, this teaches that the seal can be compressed from coming in contact with the ground to create a seal that prevents gas from passing through the opening); compressing the compression seal when the end is placed in a hole (39 as seen in figure 3, and Column 3, lines 5-9, this teaches that the seal can be compressed from coming in contact with the ground to create a seal that prevents gas from passing through the opening).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an application cap and a seal on the tapered end that compresses when inserted into the ground because Taft and Jones are both systems that disperse air mixtures to help kill pests.  The motivation for having an application cap and a seal on the tapered end that compresses when inserted into the ground is that it helps to improve the effectiveness of the system by preventing leakage back out of the main opening.  But, Jones does not teach activating an air blower device connected to the air blower tube; selecting a setting on a speed control switch to control an amount of a substance picked up from a product reservoir; using a variable speed trigger, determining a rate of speed to apply the substance based on the setting selected on the speed control switch; that the insecticide is introduced through a product feeder tube that moves the insecticide from a product reservoir connected to the air blower tube to the tapered end of the air blower tube.
However, Clark does teach activating an air blower device connected to the air blower tube (100, and 104 as seen in figure 1, and Abstract, lines 1-16); and that the insecticide is introduced through a product feeder tube (101) that moves the insecticide from a product reservoir (107) connected to the air blower tube (104, and 107 as seen in figure 3) to the tapered end of the air blower tube (107, 220 and 312 as seen in figure 3, Abstract, lines 1-16, and Column 3, lines 19-36).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an air blower device connected to the air blower tube with the insecticide introduced from a reservoir to the air blower tube by a product tube because Taft and Clark are both systems that use insecticides to kill insects.  The motivation for having an air blower device connected to the air blower tube is that it allows the insecticide to be forcefully spread out from the end to cover a wider area and having the insecticide introduced from a reservoir to the air blower tube by a product tube is that it allows the insecticide to be mixed with the air before it is distributed. But, Clark does not teach selecting a setting on a speed control switch to control an amount of a substance picked up from a product reservoir; using a variable speed trigger, determining a rate of speed to apply the substance based on the setting selected on the speed control switch.
However, Boyles does teach selecting a setting on a speed control switch to control an amount of a substance picked up from a product reservoir (Paragraph 23, lines 1-19, and Paragraph 34, lines 1-14); using a variable speed trigger, determining a rate of speed to apply the substance based on the setting selected on the speed control switch (Paragraph 34, lines 1-14, and Paragraph 35, lines 1-7, the rate at which the first motor can deliver the substance is dependent upon the rate at which the second motor can provide the substance which is based on the setting from the speed control switch). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a speed control switch that controls the rate of the substance moved from the reservoir and a variable speed trigger that determines the rate to apply the substance because Taft and Boyles are both systems that blow chemicals to help kill pests. The motivation for having a speed control switch that controls the rate of the substance moved from the reservoir and a variable speed trigger that determines the rate to apply the substance is that it gives the user precise control over the rate at which the substance is dispensed which can help to reduce waste.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US #6,966,145) as modified by Jones (US #5,588,252), Clark (US #6,837,447), and Boyles et al. (PGPub #2019/0154406) as applied to claim 13 above, and further in view of Sansalone (US #5,226,567).
Regarding claim 15, Taft as modified by Jones, Clark and Boyles teaches the method of claim 13 wherein the system delivers powdered insecticides to ant colonies (Column 1, line 60-Column 2, line 8, and Column 2, lines 44-47 of Taft), but does not teach utilizing a vortex insert in the air blower tube to minimize back pressure and recirculate the powder through the air blower tube.
However, Sansalone does teach utilizing a vortex insert (20, a blunt object placed into a freestream will inherently generate vortices) in the air blower tube to minimize back pressure and recirculate the powder through the air blower tube (As can be seen in figure 4 the air hitting plate 20 moves in multiple with some of the air moving through the powder storage to cause the powder to circulate through the system).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a vortex insert that causes the powder to circulate through the system because Taft and Sansalone are both systems that distributes powdered chemicals.  The motivation for having a vortex insert that causes the powder to circulate through the system is that it allows the air to mix with the powder which helps to have the powder evenly distributed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US #6,966,145) as modified by Jones (US #5,588,252), Clark (US #6,837,447), and Boyles et al. (PGPub #2019/0154406) as applied to claim 13 above, and further in view of Gunzel Jr. et al. (US #4,071,170).
Regarding claim 16, Taft as modified by Jones, Clark and Boyles teaches the method of claim 13 but does not teach agitating the powder insecticide inside the product reservoir to circulate and fluff up the powder insecticide.  However, Gunzel does teach agitating the powder insecticide inside the product reservoir to circulate and fluff up the powder insecticide (31, and Column 2, line 65-Column 3, line 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an agitator that helps to circulate the powder because Taft and Gunzel are both systems that distribute powdered insecticides.  The motivation for having an agitator that helps to circulate the powder is that it helps to ensure a consistent flow of the powder into the blown airstream.
Response to Arguments
The declaration under 37 CFR 1.132 filed 8/17/2022 is insufficient to overcome the rejection of claims 1, and 13 based upon the combination of Clark and Taft to teach the use of powdered insecticide as set forth in the last Office action because:  Many arguments set forth in the declaration discusses benefits of the powder insecticide that cannot be had with a liquid insecticide are not commensurate in scope with the claims.  For instance, the declaration discusses how the delivery method uses a microtip to inject the powder insecticide into a small entrance of the colony at a rapid rate, engulfing the entire colony in a matter of seconds and how this cannot be done by a liquid insecticide, however this is a significantly narrower limitation than what is currently written in the claims. 
Additionally, while the applicant asserts that it would not be obvious to change from a liquid to a powder due to their different properties, Taft teaches that both liquid and powdered substances can be used in the eradication of fire ant colonies by having the fire ants carry the insecticide through the colony and to the queen, this is taught in column 2, lines 36-55 of Taft.  This interchangeability of the insecticide type in Taft helps to highlight that it would be obvious to change from one type of insecticide to an alternative.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
The examiner agrees that the system of Clark does not teach inserting the tapered tip into an ant colony, however in claim 1 this is functional language of an apparatus and the prior art must simply be capable of performing the action, and the end of Clark is capable of being inserted into an ant colony in the ground.  The applicants statement of the system being inserted into a small entrance and injecting the insecticide at a high rate to engulf the colony in a matter of seconds is not currently claimed, and as such does not need to be taught be the prior art.
Regarding the applicants argument that Jones does not teach the limitations of the compression seal, the examiner disagrees, as shown in figure 3 it can be seen that as the nozzle is inserted into the hole in the ground the seal is pressed against the ground, and when the system is inserted into a hole that is smaller than the outer diameter of the seal, the ground will compress the seal inwards.
Regarding the applicants argument that Taft does not teach that the insecticide is directly introduced to the tunnels the examiner disagrees, as can be seen in figure 3, the nozzle can be seen to be located within the tunnels of the ant colony.
Regarding the applicants argument that Boyles does not teach the limitations of speed control and variable speed trigger the examiner disagrees, paragraph 23 teaches that the motor 112 can operate at multiple speeds and when the motor operates at different speeds the of compressed air that is entering the reservoir will vary, and varying the amount of compressed air in the reservoir will vary the amount of atomized liquid that is directed out of the reservoir and towards the nozzle which paragraph 34 teaches can be controlled by a variable speed switch which is independent from the variable speed trigger that controls the blower.
Applicant’s remaining arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647